PER CURIAM.
In the final judgment of dissolution of marriage of Sheila De Lemos and Richard De Lemos, one of the couple’s joint assets ordered distributed to the husband was the couple’s interest in nine real estate limited partnerships less $58,000 due in child support and alimony arrearages.
*4We find no merit in the claim of the husband’s judgment creditors, who, acting as intervenors, argued that such an award determined a priority of creditors conflicting with sections 55.10, 695.11, and 56.061, Florida Statutes (1991). In compliance with section 61.075, Florida Statutes (1991), the trial judge considered and distributed the parties’ assets, and the intervenors cannot complain because the court chose to award to the husband only that portion of partnership collectibles over and above the arrearage amount.
Accordingly, the judgment under review is affirmed.